DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Scott Chappell on 26th August, 2022. 
The application has been amended as follows: 
Cancel claims 1-16 and 21-22
Add new claim 25 reading: 
--The device of claim 23, wherein the body defines a longitudinal opening between two longitudinal edges of the body, the longitudinal opening leading to the recess.--
Add new claim 26 reading: 
--The device of claim 23, wherein the palm support portion is configured to fill a space between a palm and a handle body of the endoscope handle and includes a curved portion that protrudes radially outward from a central longitudinal axis of the body.--
Add new claim 27 reading: 
--The device of claim 26, wherein the curved portion has an apex at the radially-outermost portion of the body.--
Add new claim 28 reading: 
--The device of claim 23, wherein the finger support portion is configured to be positioned adjacent to at least one button of the handle when the device is coupled to the endoscope and is configured to fill a space between an index finger and the handle of the endoscope.--
Add new claim 29 reading: 
-- The device of claim 23, wherein the finger support portion is configured to be proximate to and distal to an end portion of an umbilicus of the endoscope when the device is coupled to the handle of the endoscope.--
Add new claim 30 reading: 
--The device of claim 23, wherein the base support portion is configured to align with the ulnar side of a palm.--
Add new claim 31 reading: 
--The device of claim 30, wherein the base support portion is positioned at a distalmost end of the body.--
Add new claim 32 reading: 
--The device of claim 23, wherein the body further comprises a surface protrusion configured to be positioned between a middle finger and a ring finger, the surface protrusion being positioned between the palm support portion and the finger support portion.
Add new claim 33 reading: 
--The device of claim 23, wherein the locking defines an interior to receive a medical instrument.--
Add new claim 34 reading: 
--The device of claim 23, wherein the body comprises a flexible material such that the recess can be forced between an at-rest configuration and an enlarged configuration for receiving the endoscope.--
Add new claim 35 reading: 
-- The endoscope system of claim 23, wherein the finger support portion is configured to couple to the handle at a position on the opposite side of the handle as a first control knob of the handle and a second control knob of the handle.--
Election/Restrictions
Claims 23-35 are allowable. 
The restriction requirement among Inventions I-II and Species A-B as set forth in the Office action mailed on 15 March, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as there are no withdrawn claims pending, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 23-35 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a hand assist device for use with an endoscope, comprising: 
a recess configured to receive a handle of the endoscope such that the hand assist device is removably coupled to the handle, the recess extending from a proximal to a distal end of the hand assist device, 
in proximal-distal order, a finger support, a palm support and a base support, 
a locking part configured to receive an accessory instrument, wherein the locking part is c-shaped, is spaced apart from the recess, and protrudes radially outward, relative to a central longitudinal axis of the hand assist device, from the palm support or the base support. 
Papouras et al. (USPN 8,092,373) teaches the above except for the locking part. 
Good et al. (USPN 5,353,474) teaches the above except for the locking part. 
Goto et al. (US PGPUB 2004/0015050) teaches an endoscope accessory with a locking part as taught above, except the locking part protrudes from an entirely different device. 
In obvious combination, the above prior art teaches the above device, except for the placement of the locking part. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795